Exhibit 10.1

 

CHIQUITA BRANDS INTERNATIONAL, INC.

CAPITAL ACCUMULATION PLAN

 

(As Amended Through the Fourth Amendment)

 

CONFORMED TO INCLUDE AMENDMENTS THROUGH JANUARY 1, 2004.



--------------------------------------------------------------------------------

CHIQUITA BRANDS INTERNATIONAL, INC.

CAPITAL ACCUMULATION PLAN

 

(As Amended Through the Fourth Amendment)

 

Effective as of January 1, 2000, Chiquita Brands International, Inc. (the
“Sponsoring Company”) has established the Chiquita Brands International, Inc.
Capital Accumulation Plan (the “Plan”) on behalf of selected employees of the
Sponsoring Company and any Affiliated Companies which adopt the Plan with the
permission of the Sponsoring Company, all in accordance with the terms and
conditions set forth below.

 

SECTION ONE

 

PURPOSE OF PLAN

 

A. Designation. The Plan is designated the “Chiquita Brands International, Inc.
Capital Accumulation Plan.”

 

B. Purpose. The purpose of the Plan is to provide retirement, disability, death
and employment termination benefits for a select group of management and highly
compensated employees of the Participating Companies and for the beneficiaries
of those employees. The Plan is intended to be a non-qualified plan of executive
deferred compensation, exempt from the requirements of Title I of ERISA.

 

C. Voluntary Participation. An Employee who completes the eligibility
requirements set forth in Section Three of the Plan may voluntarily elect to
participate in the Plan by notifying the Administrative Committee as described
in Paragraph A of Section Seven.

 

- 2 -



--------------------------------------------------------------------------------

SECTION TWO

 

DEFINITIONS

 

As used in the Plan:

 

“Accounts” shall mean a Participant’s Basic Match Contribution Account, his
Deferral Contribution Account, his Incremental Match Contribution Account, his
Savings Plan Restoration Match Contribution Account, his Predecessor Account,
and, if applicable, his Deemed Participation Contribution Account. The term
“Accounts” shall also include any additional accounts established by the
Administrative Committee, in its sole discretion.

 

“Administrative Committee” shall mean the Chiquita Brands International, Inc.
Employee Benefits Committee which has been appointed to administer the Plan in
accordance with the provisions of Section Five of the Plan. Notwithstanding the
foregoing, “Administrative Committee” may also include any individual or
committee to which the Administrative Committee has delegated authority to act
with respect to a specific activity. The Administrative Committee shall be the
“named fiduciary,” as referred to in Section 402(a) of ERISA, with respect to
the management, operation and administration of the Plan.

 

“Affiliated Company” or “Affiliated Companies” shall mean (i) a member of a
controlled group of corporations of which the Sponsoring Company is a member, as
determined in accordance with

 

- 3 -



--------------------------------------------------------------------------------

Section 414(b) of the Internal Revenue Code and the regulations issued
thereunder, (ii) a trade or business which is under common control with the
Sponsoring Company, as determined in accordance with Section 414(c) of the
Internal Revenue Code and the regulations issued thereunder, or (iii) a member
of an affiliated service group of which the Sponsoring Company is a member, as
determined in accordance with Section 414(m) of the Internal Revenue Code. In
addition, “Affiliated Company” shall also include any other entity designated by
the Board of Directors of the Sponsoring Company in its sole discretion.

 

“Basic Match Contribution” shall mean the cumulative amount the Participating
Company contributes to the Trust each Plan Year on behalf of a Participant, as
described in Paragraph B of Section Seven of the Plan.

 

“Basic Match Contribution Account” shall mean the account maintained for a
Participant reflecting the Basic Match Contributions allocated to such
Participant pursuant to Paragraph B of Section Seven, as adjusted by earnings or
losses thereon in accordance with the provisions of Section Six.

 

“Beneficiary” shall mean any person entitled to receive benefits which are
payable upon or after a Participant’s death pursuant to Section Ten of the Plan.

 

“Board of Directors” shall mean the Board of Directors of the Sponsoring Company
or the Board of Directors of a

 

- 4 -



--------------------------------------------------------------------------------

Participating Company, as the case may be, or any individual or committee to
which the Board of Directors has delegated authority to act with respect to a
specific activity.

 

“Bonus” shall mean any amount payable as a bonus in the Plan Year to an
Employee, other than severance bonuses, to the extent that such amount is
classified as a “Bonus” for purposes of this Plan and is payable pursuant to a
program which has been specifically identified by an authorized representative
of the Sponsoring Company as eligible for consideration as a Bonus hereunder.
The Bonus amount will be increased by any amounts with respect to which the
Employee has elected to defer or reduce such Bonus for federal income tax
purposes (i) under this Plan, (ii) under a Savings Plan or (iii) under any
“cafeteria plan,” dependent care assistance program or qualified transportation
fringe benefit program (as described in Sections 125, 129 and 132 of the
Internal Revenue Code) maintained by the Participating Companies. Bonus shall
not include any amounts paid to the Employee pursuant to a program which has not
been identified as eligible for consideration as the source of a Bonus for
purposes of this Plan.

 

“Change of Control” shall mean the occurrence of any of the following events:

 

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than an Exempt Holder or Exempt

 

- 5 -



--------------------------------------------------------------------------------

Entity, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person shall be deemed to have
“beneficial ownership” of all shares that such person has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of 30% or more of the total voting power of all
of the Sponsoring Company’s voting securities then outstanding (“Voting
Shares”), provided, that Exempt Holders “beneficially own” (as so defined), on a
combined basis, a lesser percentage of the Voting Shares than such other person
and do not have the right or ability by voting power, contract or otherwise to
elect or designate for election a majority of the Board of Directors of the
Company;

 

(ii) on any date, the individuals who constituted the Sponsoring Company’s Board
of Directors at the beginning of the two-year period immediately preceding such
date (together with any new directors whose election by the Sponsoring Company’s
Board of Directors, or whose nomination for election by the Sponsoring Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the directors then in office; or

 

- 6 -



--------------------------------------------------------------------------------

(iii) immediately after a merger or consolidation of the Sponsoring Company or
any subsidiary of the Sponsoring Company with or into, or the sale or other
disposition of all or substantially all of the Sponsoring Company’s assets to,
any other corporation, (a) the Voting Shares of the Sponsoring Company
outstanding immediately prior to such transaction do not represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or acquiring entity or any parent thereof) more than 50% of the total
voting power of the voting securities of the Sponsoring Company or surviving or
acquiring entity or any parent thereof outstanding immediately after such merger
or consolidation; and (b) either (x) a person or group (other than an Exempt
Entity) beneficially owns a percentage of the total voting power of the
Sponsoring Company or surviving or acquiring entity or any parent thereof which
exceeds both 20% and the percentage owned, on a combined basis, by the Exempt
Holders or (y) the Exempt Holders beneficially own, on a combined basis, less
than 2% of such voting power. In the case of a Participating Company other than
the Sponsoring Company, “Change of Control” shall mean (i) such Participating
Company ceasing to be a direct or indirect subsidiary of the Sponsoring Company
(or its successor entity) or (ii) a sale of substantially all of such
Participating Company’s assets to an entity other than the Sponsoring Company
(or its successor entity) or one or more of its subsidiaries.

 

- 7 -



--------------------------------------------------------------------------------

“Company Contribution Account” shall mean the account maintained for a
Participant reflecting contributions made by a Participating Company which are
allocated to such Participant pursuant to Section Seven of the Plan, as adjusted
for earnings or losses thereon in accordance with the provisions of Section Six
of the Plan. A Participant’s Company Contribution Account shall consist of the
following subaccounts where applicable: (i) a Basic Match Contribution Account,
(ii) a Deemed Participation Match Contribution Account, (iii) a Savings Plan
Restoration Match Contribution Account and (iv) an Incremental Match
Contribution Account. All references in the Plan or Trust Agreement to “Company
Contribution Account” shall, where appropriate, be deemed to constitute a
reference to the above-referenced subaccounts.

 

“Compensation” shall mean an Employee’s Salary and Bonus payable by a
Participating Company during a Plan Year.

 

“Deemed Participation Match Contribution” shall mean the credit made to the
ledger account maintained by a Participating Company on behalf of a Participant
who had attained age forty-five (45) prior to the Effective Date which reflects
the hypothetical Basic Match Contributions and Incremental Match Contributions
which would have been made to the Trust on behalf

 

- 8 -



--------------------------------------------------------------------------------

of the Participant between the Participant’s Index Date and the Effective Date,
had the Plan been in effect during such period of time, subject to the further
limitations described in Paragraph E of Section Seven of the Plan.

 

“Deemed Participation Match Contribution Account” shall mean the ledger account
maintained by a Participating Company on behalf of a Participant reflecting the
Deemed Participation Match Contributions allocated to such Participant pursuant
to Paragraph E of Section Seven.

 

“Deferral Contribution” shall mean the cumulative amount the Participating
Company contributes to the Trust each Plan Year on behalf of a Participant equal
to the amount by which a Participant elected to reduce his Compensation for such
Plan Year pursuant to Paragraph A of Section Seven.

 

“Deferral Contribution Account” shall mean the account maintained for a
Participant reflecting the Deferral Contributions allocated to such Participant
pursuant to Paragraph A of Section Seven, as adjusted by earnings or losses
thereon in accordance with the provisions of Section Six of the Plan.

 

“Effective Date” of the Plan shall mean January 1, 2000.

 

“Eligible Participant” shall be used in the context of determining which
Participants are eligible to receive Incremental Match Contributions and Savings
Plan Restoration Match Contributions and shall mean any Participant who (i) was

 

- 9 -



--------------------------------------------------------------------------------

employed by a Participating Company or an Affiliated Company on the last day of
the Plan Year, and (ii) elected, pursuant to Paragraph A of Section Seven, to
reduce his Compensation with respect to such Plan Year.

 

“Employee” shall mean any person employed by a Participating Company (i) who is
a “Highly Compensated Employee” determined by applying the principles of Section
414(q) of the Internal Revenue Code, but applied as if the person’s Salary was
the only compensation received from the Participating Company, and (ii) who has
either been designated as an “Executive Officer” by the Board of Directors for
purposes of Rule 3b-7 under the Exchange Act or has been designated by the
Administrative Committee as eligible to participate in the Plan. For purposes of
(i), above, an individual will be treated as satisfying such condition with
respect to the first day of a Plan Year if the individual’s current Salary
equals or exceeds the indexed dollar amount of compensation under Section
414(q)(1)(B)(i) as in effect on the October 1 of the immediately preceding Plan
Year. In addition, if an individual is hired during a Plan Year, such individual
will be deemed to have met the requirement of (i), above, as of his date of hire
if his current Salary equals or exceeds the indexed dollar amount of
compensation under Section 414(q)(1)(B) (i) as in effect on the first day of
such Plan Year.

 

- 10 -



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. References in the Plan to any Section of ERISA shall
include any successor provision thereto.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934.

 

“Exempt Holder” shall mean American Financial Group, Inc., each of its
subsidiaries and affiliates, Carl H. Lindner, his spouse, his children and their
spouses and his grandchildren (or the legal representative of any such person)
and each trust for the benefit of each such person.

 

“Exempt Entity” means (i) an institution that is entitled under Rule 13(d)-1 of
the Exchange Act (or any successor rule or regulation) to report its ownership
of equity securities of the Sponsoring Company through the filing of a statement
on Schedule 13G under the Exchange Act, in lieu of Schedule 13D, for so long as
such institution remains so entitled, (ii) an underwriter temporarily holding
securities pursuant to an offering of such securities, (iii) the Sponsoring
Company, any of its subsidiaries or any employee benefit plan (or related trust)
sponsored or maintained by the Sponsoring Company or any of its subsidiaries,
and (iv) the surviving or acquiring entity (and the direct and indirect wholly
owning parents thereof) in a merger, consolidation, sale or disposition
transaction of the type

 

- 11 -



--------------------------------------------------------------------------------

referred to in clause (iii) of the definition of a Change of Control provided
such transaction has not resulted in a Change in Control due to failure to
satisfy the conditions of subclause (a) or subclause (b) of said clause (iii).

 

“Incremental Match Contribution” shall mean the cumulative amount the
Participating Company contributes to the Trust each Plan Year on behalf of an
Eligible Participant described in Paragraph C of Section Seven of the Plan.

 

“Incremental Match Contribution Account” shall mean the account maintained for a
Participant reflecting the Incremental Match Contribution allocated to such
Participant pursuant to Paragraph C of Section Seven, as adjusted by earnings or
losses thereon in accordance with the provisions of Section Six of the Plan.

 

“Incremental Years” shall mean, with respect to a Participant, the whole number
of Plan Years in the sequence which begins with the Participant’s Index Year and
ends with the then-current Plan Year, inclusive.

 

“Index Date” shall mean, in the case of Participant who is employed on the
Effective Date and who has attained 45 on or before the Effective Date, the
first day of the Calendar Year in which such Participant attained age 45. In the
case of a Participant who is employed on the Effective Date and has not yet
attained age 45 as of the Effective Date, the term Index Date

 

- 12 -



--------------------------------------------------------------------------------

means the first day of the Calendar Year in which the Participant attains the
age of 45 plus “n” where “n” equals the number of years from the beginning of
the Participant’s first year of participation in this Plan prior to the year in
which the Participant attains age 45. In the case of a Participant who is hired
after the Effective Date, and who attains age 45 prior to becoming a Participant
in the Plan, the Index Date shall be the first day of the Calendar Year in which
the Participant attained age 45. In the case of a Participant who is hired after
the Effective Date and who has not attained age 45 prior to commencing
participation in the Plan, the Index Date shall be the first day of the Calendar
Year in which the executive attains age 45 plus “n” where “n” equals the number
of years, if any, from the beginning of the Participant’s first year of
participation in this Plan prior to the year in which the Participant attains
age 45.

 

“Index Year” shall mean, with respect to a Participant, the Plan Year that
includes such Participant’s Index Date.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time. References in the Plan to any Section of the Internal Revenue
Code shall include any successor provision thereto.

 

“Investment Election” shall mean the form, filed with the Administrative
Committee, or its delegate, or such other

 

- 13 -



--------------------------------------------------------------------------------

procedure as may be specified by the Administrative Committee at any time, and
from time to time, through which a Participant may designate the manner in which
his Accounts shall be allocated among the Investment Funds.

 

“Investment Election Date” shall mean the first business day of each month.

 

“Investment Fund” shall mean each fund, contract, or other arrangement
designated by the Administrative Committee as an Investment Fund in which
Participants may direct their Accounts to be invested.

 

“Participant” shall mean an Employee who becomes a Participant in the Plan as
provided in Section Four of the Plan.

 

“Participating Company” shall mean the Sponsoring Company, or any Affiliated
Company which the Sponsoring Company designates as having adopted the Plan and
Trust pursuant to the provisions of Section Twenty of the Plan.

 

“Plan” shall mean the Chiquita Brands International, Inc. Capital Accumulation
Plan as set forth in this document, and as hereafter amended.

 

“Plan Year” shall mean the twelve (12) -consecutive month period ending on
December 31.

 

“Predecessor Account” shall mean the amount in a Participant’s 1999 Plan Year
deferred compensation account under the Chiquita Brands International, Inc.
Deferred Compensation

 

- 14 -



--------------------------------------------------------------------------------

Plan or the American Produce Company Deferred Compensation Plan, as applicable,
which such Participant elected to transfer to this Plan as of January 1, 2000,
as adjusted for earnings or losses thereon in accordance with the provisions of
Section Six of the Plan. The amounts allocated to a Participant’s Predecessor
Account shall be subject to all of the rules and procedures in this Plan which
apply to a Participant’s Deferral Contribution Account, except that all prior
elections regarding the term of deferral and form of distribution of such 1999
Plan Year deferred compensation account shall remain in effect for purposes of
this Plan. This amount shall not be considered a Deferral Contribution for
purposes of the Basic Match Contribution, the Incremental Match Contribution,
the Savings Plan Restoration Match Contribution or the Deemed Participation
Match Contribution.

 

“Retirement Date” of a Participant shall mean the later of (i) Participant’s
fifty-fifth (55th) birthday, or (ii) the date upon which a Participant completes
ten (10) Years of Service commencing with the calendar year in which the
Participant attains his forty-fifth (45th) birthday.

 

“Salary” shall mean basic cash compensation before any payroll deductions for
taxes or any other purposes, payable by a Participating Company to an Employee
in respect of such Employee’s service for a Participating Company during the
Plan

 

- 15 -



--------------------------------------------------------------------------------

Year increased by any amounts with respect to which the Employee has elected to
defer or reduce remuneration for federal income tax purposes (i) under this
Plan, (ii) under a Savings Plan or (iii) under any “cafeteria plan”, dependent
care assistance program or qualified transportation fringe benefit program (as
described in Sections 125, 129 and 132 of the Internal Revenue Code) maintained
by the Participating Companies. Salary shall not include any amounts paid to the
Employee as (i) overtime pay, (ii) any imputed income, severance pay and special
allowances or other amounts not considered as a part of base salary for time
actually worked, (iii) any amounts paid during a Plan Year on account of the
Employee under this Plan or under any other employee pension benefit plan (as
defined in Section 3(2) of ERISA), and (iv) except as otherwise provided in the
preceding sentence, any amounts which are not includible in the Employee’s
income for applicable income tax purposes.

 

“Savings Plan” shall mean the Chiquita Savings and Investment Plan and any other
qualified or nonqualified retirement program maintained by any Participating
Company into which employee contributions and employer matching contributions
may be made.

 

“Savings Plan Restoration Match Contribution” shall mean the cumulative amount
the Participating Company contributes to the Trust each Plan Year as described
in Paragraph D of Section Seven of the Plan.

 

- 16 -



--------------------------------------------------------------------------------

“Savings Plan Restoration Match Contribution Account” shall mean the account
maintained for a Participant reflecting the Savings Plan Restoration Match
Contribution allocated to such Participant pursuant to Paragraph D of Section
Seven, as adjusted by earnings or losses thereon in accordance with the
provisions of Section Six of the Plan.

 

“Sponsoring Company” shall mean Chiquita Brands International, Inc.

 

“Total and Permanent Disability” shall mean physical and/or mental incapacity of
such a nature that it prevents a Participant from engaging in or performing the
principal duties of his customary employment or occupation on a continuing or
sustained basis.

 

“Trust” shall mean the entity established pursuant to a Chiquita Brands
International, Inc. Capital Accumulation Plan Trust Agreement between the
Sponsoring Company and a trustee selected by the Administrative Committee from
time to time.

 

“Valuation Date” shall mean the last day of each month or any other date the
Administrative Committee, in its sole discretion, shall select as a Valuation
Date.

 

“Year of Service” shall mean a twelve (12) month period beginning on a
Participant’s initial date of hire and on

 

- 17 -



--------------------------------------------------------------------------------

successive anniversaries of such date during which the Participant is treated by
the Sponsoring Company or any Affiliated Company as continuously employed.

 

Wherever appropriate, words used in the Plan in the singular may mean the
plural, the plural may mean the singular, and the masculine may mean the
feminine.

 

- 18 -



--------------------------------------------------------------------------------

SECTION THREE

 

REQUIREMENTS FOR ELIGIBILITY

 

Any Employee shall be eligible to elect to have Deferral Contributions made on
his behalf under the Plan and to share in the allocations of Basic Match
Contributions and, if applicable, Deemed Participation Match Contributions,
Savings Plan Restoration Match Contributions and Incremental Match Contributions
under the Plan. Any Participant who has made an election to make Deferral
Contributions under this Plan, who incurs a termination of employment, and who
is subsequently rehired by a Participating Company, shall automatically become
eligible to elect to have Deferral Contributions made on his behalf under the
Plan effective as of the date of his rehire. In such case the Participant’s
Incremental Years for purposes of computing Incremental Match Contributions and
the post-date of hire service for purposes of computing the portion of any
Deemed Participation Match Contributions earned by the Participant will be
adjusted to exclude the years of the break in service and Years of Service for
vesting purposes will be adjusted in accordance with the principles applying to
qualified plans under the Internal Revenue Code.

 

- 19 -



--------------------------------------------------------------------------------

SECTION FOUR

 

PARTICIPATION IN THE PLAN

 

Within thirty (30) days after meeting the eligibility requirements of Section
Three, each Employee shall be notified that he is eligible to participate in the
Plan and shall be provided with such election forms as may be required to
initiate such participation and any other applicable information. In addition,
an Employee who enrolls in the Plan as of the Effective Date may elect, pursuant
to such procedures as the Administrative Committee may determine, to have a
Predecessor Account established on his behalf with respect to the 1999 Plan Year
deferred compensation attributable to the Chiquita Brands International, Inc.
Deferred Compensation Plan or the American Produce Company Deferred Compensation
Plan. Finally, each Employee who becomes a Participant shall be provided with a
designation of beneficiary form with which he may designate one or more
Beneficiaries to receive benefits in the event of his death.

 

Prior to October 22, 2001, elections to participate in the Plan by individuals
who qualify as Employees as of the first day of any Plan Year must be made no
later than November 15 of the immediately preceding Plan Year except (i) with
respect to the Plan Year which begins January 1, 2000, such election must be
made no later than December 15, 1999, and (ii) with respect to

 

- 20 -



--------------------------------------------------------------------------------

the Plan Year in which an individual is initially hired and first qualifies as
an Employee and therefore becomes eligible to participate in the Plan, such
election must be made within sixty (60) days of the date on which such
individual was notified of his eligibility and such election shall be effective
as of the first payroll period following its receipt and processing by the
Administrative Committee.

 

On and after October 22, 2001, the rules set forth in the immediately preceding
paragraph shall continue to apply with respect to any election to defer any
portion of a Bonus payable by a Participating Company with respect to a Plan
Year by an eligible Employee.

 

On or after October 22, 2001, any election by an eligible Employee to defer
Salary pursuant to this Plan must be made no less than thirty (30) days prior to
the first pay period with respect to which such Salary deferral election is
intended to be effective.

 

The Administrative Committee may, in its sole discretion, establish any time
procedures to effectuate the enrollment during a Plan Year of an individual who
is promoted during the Plan Year into a position which qualifies the individual
as an Employee with respect to such Plan Year.

 

Any Employee who does not elect to have Deferral Contributions made with respect
to any Bonuses otherwise payable

 

- 21 -



--------------------------------------------------------------------------------

to him as of the first date on which he is first eligible shall be allowed to
make a subsequent election to have Deferral Contributions made with respect to
Bonuses otherwise payable to him as of the January 1 of any subsequent Plan
Year, provided that such individual notifies the Administrative Committee no
later than November 15 of the immediately preceding Plan Year, pursuant to such
notification procedures as the Administrative Committee may establish, from time
to time.

 

Effective October 22, 2001, any Employee who does not elect to have Deferral
Contributions made with respect to Salary otherwise payable to him as of the
first day on which he is first eligible shall be allowed to make a subsequent
election to have Deferral Contributions made with respect to Salary otherwise
payable to him as of the first day of any future pay period provided that a
written election to have such Salary Deferral Contributions made to the Plan is
received and processed by the Administrative Committee no less than thirty (30)
days before the first day of the payroll period with respect to which such
election is intended to be effective.

 

- 22 -



--------------------------------------------------------------------------------

SECTION FIVE

 

ADMINISTRATION OF THE PLAN

 

A. Responsibility for Administration of the Plan. The Administrative Committee
shall be responsible for the management, operation and administration of the
Plan.

 

B. Appointment of Administrative Committee. The Board of Directors of the
Sponsoring Company has appointed the Chiquita Brands International, Inc.
Employee Benefits Committee to be the Administrative Committee hereunder. The
Administrative Committee shall be responsible for the management, operation and
administration of the Plan. Any member of the Administrative Committee may
resign by delivering written notice to the Board of Directors of the Sponsoring
Company. The Board of Directors of the Sponsoring Company shall be authorized to
remove any member of the Administrative Committee at any time and in its sole
discretion to appoint a successor whenever a vacancy on the Administrative
Committee occurs.

 

C. Delegation of Powers. The Administrative Committee may appoint such
assistants or representatives as it deems necessary for the effective exercise
of its duties in administering the Plan. The Administrative Committee may
delegate to such assistants and representatives any powers and duties, both
ministerial and discretionary, as it deems expedient or appropriate.

 

- 23 -



--------------------------------------------------------------------------------

D. Records. All acts and determinations with respect to the administration of
the Plan made by the Administrative Committee and any assistants or
representatives appointed by it shall be duly recorded by the Administrative
Committee or by the assistant or representative appointed by it to keep such
records. All records, together with such other documents as may be necessary for
the administration of the Plan, shall be preserved in the custody of the
Administrative Committee or the assistants or representatives appointed by it.

 

E. General Administrative Powers. The Administrative Committee shall have all
powers necessary to administer the Plan in accordance with its terms, including
the power to construe the Plan and to determine all questions that may arise
thereunder. In the exercise of such powers under the Plan, the Administrative
Committee shall have discretionary authority to interpret the terms of the Plan
and to determine eligibility for and entitlement to Plan benefits in accordance
with the terms of the Plan. Any interpretation or determination made pursuant to
such discretionary authority shall be given full force and effect, unless such
interpretation or determination is made after a Change in Control and is shown
to be unreasonable, arbitrary or capricious.

 

F. Appointment of Professional Assistance and Investment Manager. The
Administrative Committee may engage accountants,

 

- 24 -



--------------------------------------------------------------------------------

attorneys, physicians and such other personnel as it deems necessary or
advisable. The functions of any such persons engaged by the Administrative
Committee shall be limited to the specific services and duties for which they
are engaged, and such persons shall have no other duties, obligations or
responsibilities under the Plan. Such persons shall exercise no discretionary
authority or discretionary control respecting the management of the Plan. The
fees and costs of such services shall be paid by the Participating Companies.

 

G. Actions by the Administrative Committee. All actions of the Administrative
Committee shall be taken pursuant to the decision of a majority of the then
members of the Administrative Committee.

 

H. Discretionary Acts. In the event the Administrative Committee exercises any
discretionary authority under the Plan with respect to a Participant who is a
member of the Administrative Committee, such discretionary authority shall be
exercised solely and exclusively by those members of the Administrative
Committee other than such Participant, or, if such Participant is the sole
member of the Administrative Committee, such discretionary authority shall be
exercised solely and exclusively by the Board of Directors of the Sponsoring
Company.

 

I. Payment of Fees and Expenses. The members of the Administrative Committee and
their assistants and representatives

 

- 25 -



--------------------------------------------------------------------------------

shall be entitled to payment from the Participating Companies for all reasonable
costs, charges and expenses incurred in the administration of the Plan,
including, but not limited to, reasonable fees for accounting, legal and other
services rendered, to the extent incurred by the members of the Administrative
Committee or their assistants and representatives in the course of performance
of their duties under the Plan.

 

J. Plan Administrator. The Sponsoring Company shall be the “administrator” (as
defined in Section 3(16)(A) of ERISA) of the Plan. The Vice President of Human
Resources of the Sponsoring Company shall be the designated agent for service of
legal process.

 

K. Allocation and Delegation of Administrative Committee Responsibilities. The
Administrative Committee may upon approval of a majority of the members of the
Administrative Committee, (i) allocate among any of the members of the
Administrative Committee any of the responsibilities of the Administrative
Committee under the Plan or (ii) designate any person, firm or corporation that
is not a member of the Administrative Committee to carry out any of the
responsibilities of the Administrative Committee under the Plan. Any such
allocation or designation shall be made pursuant to a written instrument
executed by a majority of the members of the Administrative Committee.

 

- 26 -



--------------------------------------------------------------------------------

SECTION SIX

 

PARTICIPANTS’ ACCOUNTS

 

A. Maintenance of Accounts. There shall be maintained on behalf of each
Participant a Basic Match Contribution Account, an Incremental Match
Contribution Account, a Deferral Contribution Account, a Savings Plan
Restoration Match Contribution Account, a Predecessor Account and, if
applicable, a Deemed Participation Match Contribution Account. The Participant’s
interest in his Company Contribution Accounts shall be subject to the vesting
schedule set forth in Paragraph A of Section Eleven. The Participant’s interest
in his Deferral Contribution Account and Predecessor Account shall be one
hundred percent (100%) vested at all times. All payments to a Participant or his
Beneficiaries shall be charged against the respective Accounts of such
Participant.

 

B. Accounts of Participant Transferred to an Affiliated Company. If a
Participant is transferred to an Affiliated Company which has not adopted the
Plan, the amounts which are credited to his Accounts shall continue to be
governed by the provisions of the Plan.

 

C. Adjustment of Participants’ Accounts. Promptly after the last day of each
Plan Year or such other dates no less frequently than annually as the
Administrative Committee shall decide, the Administrative Committee or its
delegate shall adjust

 

- 27 -



--------------------------------------------------------------------------------

the Accounts of each Participant (other than a Participant’s Deemed
Participation Match Contribution Account) so that the amount of net income,
loss, appreciation or depreciation in the value of the amount invested in an
Investment Fund shall be allocated equitably and exclusively to the Accounts of
the Participants invested in such Investment Fund. Promptly after the last day
of each Plan Year, the Administrative Committee shall adjust the Deemed
Participation Match Contribution Account of each Participant by the amount of
interest specified in Paragraph E of Section Seven.

 

D. Investment of Contributions.

 

(i) Participant-Directed Investments. In accordance with procedures established
by the Administrative Committee, each Participant shall have the opportunity, at
the time of enrollment for a Plan Year and subsequently on or before each
Investment Election Date, to make an Investment Election with the Administrative
Committee or its delegate, which shall apply to all of the Participant’s
Accounts for all or any specified Plan Year or Plan Years other than his Deemed
Participation Match Contribution Account which will be credited with interest as
specified in Paragraph E of Section Seven. This election shall be effective
beginning on the Investment Election Date following its receipt by the
Administrative Committee, or its delegate, and shall continue in effect until
revoked or modified as of a

 

- 28 -



--------------------------------------------------------------------------------

subsequent Investment Election Date. The following restrictions shall apply to
such investment elections:

 

(a) No election may be made in violation of any applicable investment contract
or other agreement establishing an Investment Fund, and

 

(b) Transfers among the available Investment Funds may be made daily in whole
percentage multiples of one percent (1%) of the balances therein.

 

In addition, the Administrative Committee, in its sole discretion, may from time
to time establish special Investment Election Dates to provide the Participants
with additional opportunities to designate the manner in which their Accounts
shall be allocated among the then-available Investment Funds.

 

(ii) Other Investments. All Accounts not subject to an Investment Election filed
with the Administrative Committee pursuant to subparagraph (i) above shall be
invested in a money market fund or other liquid or pooled fund investment
vehicle selected by the Administrative Committee.

 

E. No Right to Specific Assets. The fact that for administrative purposes
Accounts are maintained for each Participant under the Plan shall not be deemed
to segregate for such Participant, or to give such Participant any direct
interest in, any specific assets of the Participating Companies except as
otherwise provided in Section Eighteen below.

 

- 29 -



--------------------------------------------------------------------------------

F. Participant Statements. Promptly after the end of each Plan Year the
Administrative Committee shall issue statements of account to each Participant.

 

- 30 -



--------------------------------------------------------------------------------

SECTION SEVEN

 

ALLOCATIONS TO PARTICIPANT’S ACCOUNTS

 

A. Deferral Contributions. Each Plan Year, the Participating Company employing a
Participant who has elected to reduce his Compensation pursuant to subparagraph
(i) of this Paragraph A shall withhold from such Participant’s Compensation the
Deferral Contributions, as elected by such Participant.

 

(i) Deferral Elections. A Participant may elect to reduce his Compensation by an
amount of up to eighty percent (80%) of his Salary and up to eighty percent
(80%) of his Bonus provided, however, that the aggregate amount by which a
Participant may elect to reduce his Compensation under this subparagraph (i) of
Paragraph A of Section Seven of the Plan shall not cause such Participant’s
Compensation to be reduced below the amount necessary to satisfy the following
obligations:

 

(a) Applicable employment taxes (e.g. FICA/Medicare) on amounts of Compensation
which have been deferred;

 

(b) Any Federal or state tax withholding requirements relating to any employee
benefit plan and

 

(c) Any Federal or state tax withholding requirements relating to any taxable
remuneration payable to the Participant.

 

Such contributions shall be made through regular payroll deductions by notifying
the Administrative Committee, no later than the November 15 of the year
preceding the Plan Year for

 

- 31 -



--------------------------------------------------------------------------------

which such election is intended to become effective pursuant to such
notification procedures as the Administrative Committee may establish, from time
to time. In addition, any and all of the dates referenced in the preceding
sentence may be modified by the Administrative Committee at any time and from
time to time. Effective as of October 22, 2001, a Participant may elect to
increase, but not decrease, the percentage of his Salary which is covered under
a Deferral Contribution Election by notifying the Administrative Committee no
less than thirty days prior to the first day of the payroll period with respect
to which such increased percentage is to be applied. A Participant may make
separate elections with respect to his Salary and his Bonus. However, no
election may be made with respect to a Bonus subsequent to November 15 of the
Plan Year preceding the Plan Year for which the Bonus would otherwise be paid.
The most recent election shall remain in effect for the entire Plan Year unless
increased (in the case of an election to defer Salary) in accordance with the
provisions of this subparagraph (i) of this Paragraph A or until suspended or
revoked pursuant to this subparagraph (ii) of this Paragraph A and, unless
revoked, shall remain in effect for subsequent Plan Years unless a new election
is made for any such subsequent Plan Year.

 

(ii) Suspension of Reductions. A Participant may not elect to suspend any
Deferral Contributions which relate to an eligible

 

- 32 -



--------------------------------------------------------------------------------

Bonus which is subject to any existing deferral election. A Participant may,
however, elect to suspend his Deferral Contributions which relate to his Salary
for a Plan Year within such Plan Year by notifying the Administrative Committee
no later than thirty (30) days prior to the first applicable payroll period as
of which such election is intended to become effective, pursuant to such
notification procedures as the Administrative Committee may establish, from time
to time. Any such suspension shall remain in effect for the remainder of the
Plan Year in which such suspension election is made and the Participant will be
further suspended from making any new Deferral Contributions with respect to his
Salary during the following Plan Year. During such period of suspension, the
Deferral Contributions of such Participant relating to Salary shall be
suspended. A Participant may not make up suspended Deferral Contributions. The
Deferral Contributions of a Participant shall be suspended automatically for any
payroll period in which such Participant does not receive any Compensation.

 

(iii) Method of Allocating Deferral Contributions. Each Participant who elected
to reduce his Compensation during a Plan Year pursuant to the provisions of this
Paragraph A shall receive an allocation of Deferral Contributions to his
Deferral Contribution Account for such Plan Year equal to the amount by which he
elected to reduce and has in fact reduced his

 

- 33 -



--------------------------------------------------------------------------------

Compensation for such Plan Year pursuant to the provisions of this Paragraph A.
Such allocations shall be credited to the Participant’s Deferral Contribution
Account and made to the Trust as soon as practicable but in no event more than
30 days after they are deducted from Participant’s Salary or Bonus.

 

B. Basic Match Contributions. Each Participant shall receive an allocation to
his Basic Match Contribution Account in accordance with the following:

 

(i) Plan Years Beginning Prior to January 1, 2004. For each Plan Year beginning
prior to January 1, 2004, each Participant shall receive an allocation to his
Basic Match Contribution Account for such Plan Year in an amount such that when
added to his Incremental Match Contribution under paragraph C of this Section
Seven shall equal fifty percent (50%) of the amount of Deferral Contributions
allocated to such Participant under Paragraph A above for such Plan Year. The
aggregate amount of the Basic Match Contributions which may be allocated to each
Participant’s Basic Match Contribution Account for such Plan Year under this
Plan shall not exceed six percent (6%) of his Compensation reduced by six
percent (6%) of such amount of his Salary as does not exceed the dollar
limitation then in effect under Section 401(a)(17) of the Internal Revenue Code
(which reduction amount is a deemed contribution made on behalf of such
Participant under any Savings Plan). In no event will such a deemed contribution
exceed the annual limit on elective deferrals then in effect under Section
402(g) of the Internal Revenue Code.

 

- 34 -



--------------------------------------------------------------------------------

(ii) Plan Years Beginning On or After January 1, 2004. For each Plan Year
beginning on or after January 1, 2004, each Participant shall receive
allocations to his Basic Match Contribution Account for such Plan Year in
accordance with Paragraphs (a) and (b) below:

 

(a) For each Plan Year beginning on or after January 1, 2004, each Participant
shall receive an allocation to his Basic Match Contribution Account for such
Plan Year in an amount equal to one-hundred percent (100%) of the amount of
Deferral Contributions allocated to such Participant under Paragraph A above for
such Plan Year. The aggregate amount of the Basic Match Contributions under this
Paragraph B(ii)(a) which may be allocated to each Participant’s Basic Match
Contribution Account for such Plan Year shall not exceed the percent of the
Participant’s Compensation determined in accordance with the chart below:

 

Participant’s Highest Attained

Age During Plan Year

--------------------------------------------------------------------------------

 

Percent of Compensation

--------------------------------------------------------------------------------

Age 44 and Below

  1%

45

  2%

46

  3%

47

  4%

48

  5%

49

  6%

50

  7%

51

  8%

52

  9%

53

  10%

54

  11%

55

  12%

56

  13%

57

  14%

58

  15%

59

  16%

Age 60 and Above

  17%

 

- 35 -



--------------------------------------------------------------------------------

(b) For each Plan Year beginning on or after January 1, 2004, each Participant
shall receive an allocation to his Basic Match Contribution Account for such
Plan Year in an amount equal to one-hundred percent (100%) of the amount of
Deferral Contributions allocated to such Participant under Paragraph A above for
such Plan Year, provided that the aggregate amount of the Basic Match
Contribution under this Paragraph B(ii)(b) which may be allocated to each
Participant’s Basic Match

 

- 36 -



--------------------------------------------------------------------------------

Contribution Account for such Plan Year under this Plan shall not exceed four
percent (4%) of the portion of the Participant’s Compensation for such Plan Year
that exceeds the dollar limitation on compensation set forth under Section
401(a)(17) of the Internal Revenue Code.

 

(iii) The Basic Match Contribution shall be credited to the Participant’s Basic
Match Contribution Account and made to the Trust throughout the Plan Year at the
same time as the Participant’s Deferral Contributions, to which such Basic Match
Contributions relate, are made to the Trust.

 

(iv) The Basic Match Contribution Account shall be subject to the vesting
schedule set forth in Paragraph A(iii) of Section Eleven.

 

(v) Notwithstanding the foregoing, for Plan Years beginning on or after January
1, 2004, the Basic Match Contribution with respect to any Plan Year may not
exceed Fifty Thousand Dollars ($50,000).

 

- 37 -



--------------------------------------------------------------------------------

C. Incremental Match Contributions. For Plan Years beginning on or after January
1, 2004, no Participant shall receive an allocation to his Incremental Match
Contribution Account. For Plan Years beginning prior to January 1, 2004, each
Participant shall receive an allocation to his Incremental Match Contribution
Account in accordance with the following:

 

(i) For each Plan Year beginning prior to January 1, 2004, each Eligible
Participant whose Index Date has occurred during such Plan Year or during a
prior Plan Year shall receive an allocation to his Incremental Match
Contribution Account for such Plan Year in an amount such that when added to his
Basic Match Contribution under paragraph B(i) of this Section Seven shall equal
fifty percent (50%) of the amount of Deferral Contributions allocated to such
Eligible Participant under Paragraph A above for such Plan Year. Notwithstanding
the above, the aggregate amount of Incremental Match Contributions which may be
allocated to an Eligible Participant’s Incremental Match Contribution Account
with respect to a Plan Year may not exceed the multiple of (a) one percent (1%)
of the Eligible Participant’s Compensation for such Plan Year, times (b) the
number of the Eligible Participant’s Incremental Years as of the last day of the
current Plan Year.

 

(ii) As a further limitation to the amount of an Eligible Participant’s Basic
Match Contributions set forth in Paragraph B(i) and Incremental Match
Contributions, the sum of the Basic Match Contributions set forth in Paragraph
B(i)and the Incremental Match Contributions with respect to any Plan Year may
not exceed the lesser of (i) Fifty Thousand Dollars ($50,000) or (ii) Fifteen
Percent (15%) of the Eligible Participant’s Compensation with respect to such
Plan Year.

 

- 38 -



--------------------------------------------------------------------------------

If the application of these limitations would otherwise result in the reduction
of the Incremental Match Contributions to an amount less than zero, such excess
reduction shall instead be applied to reduce the Participant’s Basic Match
Contributions set forth in Paragraph B(i).

 

(iii) The Incremental Match Contributions with respect to a Plan Year shall be
credited to the Eligible Participant’s Incremental Match Contribution Account
and made to the Trust as soon as practicable after the end of such Plan Year.

 

(iv) The Incremental Match Contribution Account shall be subject to the vesting
schedule set forth in Paragraph A (iv) of Section Eleven.

 

D. Savings Plan Restoration Match Contributions. For Plan Years beginning on or
after January 1, 2004, no Participant shall receive an allocation to his Savings
Plan Restoration Match Contribution Account. For Plan Years beginning prior to
January 1, 2004, each Participant shall receive an allocation to his Savings
Plan Restoration Match Contribution Account in accordance with the following:

 

(i) For Plan Years beginning prior to January 1, 2004, each Eligible Participant
whose Salary for such Plan Year is less than the dollar limitation on
compensation set forth under Section 401(a)(17) of the Internal Revenue Code but
only after taking into account the Eligible Participant’s Deferral

 

- 39 -



--------------------------------------------------------------------------------

Contributions with respect to Salary pursuant to Paragraph A of this Section 7,
shall receive an allocation to his Savings Plan Restoration Match Contribution
Account for such Plan Year in an amount equal to six percent (6%) of the
positive difference, if any, between the amount of his Salary which does not
exceed the dollar limitation then in effect under Section 401(a)(17) of the
Internal Revenue Code and his Salary after reduction by the amount of his
Deferral Contributions with respect to Salary pursuant to Paragraph A of this
Section Seven.

 

(ii) The Savings Plan Restoration Match Contribution Account shall be credited
to the Eligible Participant’s Savings Plan Restoration Account and made to the
Trust as soon as practicable after the end of such Plan Year.

 

(iii) The Savings Plan Restoration Match Contribution Account shall be subject
to the vesting schedule set forth in Paragraph A(v) of Section Eleven.

 

- 40 -



--------------------------------------------------------------------------------

E. Deemed Participation Match Contribution. On the Effective Date, each Eligible
Participant whose Index Date occurred prior to the Effective Date and who elects
to make a Deferral Contribution for the Plan Year 2000 will receive a ledger
account credit for a constructive Deemed Participation Match Contribution with
respect to each Plan Year occurring between such Eligible Participant’s Index
Date and the Effective Date computed as follows:

 

(i) A determination will be made of the amount of the Basic Match Contributions
and the Incremental Match Contributions which would have been allocated to such
Eligible Participant’s Accounts with respect to each Plan Year had the Plan been
in effect during such Plan Year and had the individual elected the maximum
amount of permissible Deferral Contributions with respect to such Plan Year
based on the Eligible Participant’s annualized Salary and target Bonus in effect
on December 1, 1999. Such determination will include all limitations set forth
above in connection with the amount of the Basic Match Contributions and
Incremental Match Contributions.

 

(ii) The above amount will be reduced by an amount equal to the actuarial
equivalent computed lump-sum value of the annual accrued benefit which the
individual has earned as of the time of the computation of such ledger credit
under the terms of any defined benefit retirement-type plan (whether
tax-qualified or nonqualified) maintained by any Participating Company. Such
computation shall be made by the Administrative Committee utilizing such
reasonable methodology as it may develop from time to time in its discretion.

 

(iii) The above-referenced amount will be considered earned over a fifteen (15)
year period in equal portions and each portion will be deemed to accrue on each
of the first fifteen (15) anniversaries of the Eligible Participant’s date of
hire by the Sponsoring Company or any Affiliated Company beginning with the Plan
Year in which the Eligible Participant was first hired by

 

- 41 -



--------------------------------------------------------------------------------

the Sponsoring Company or any Affiliated Company. For the portions of the Deemed
Participation Match Contribution which are deemed to have accrued in years prior
to the Effective Date, all such portions shall be deemed to have accrued in a
lump-sum on the Effective Date without interest. After the Effective Date, the
remaining portions of the Deemed Participation Match Contribution, if any, shall
be earned as of successive anniversaries of the Eligible Participant’s date of
hire throughout the remainder of such fifteen (15)-year period in equal annual
amounts computed as periodic payments, discounted at at 10% per annum, and such
amounts, as earned, shall be credited to the ledger account on December 31 of
each such year.

 

(iv) The accrued balance in the Eligible Participant’s ledger account shall be
credited with interest on December 31 of each year at a rate to be determined
prospectively and published by the Administrative Committee, in its discretion.

 

(v) The Deemed Match Contribution shall not actually be made to the Trust but
the cumulative amount credited to the Deemed Participation Match Contribution
ledger account shall instead be paid directly to the Eligible Participant in a
lump sum by the applicable Participating Company if the Eligible Participant
terminates employment after attaining his Retirement Date and after having
become vested in accordance with Paragraph A(vi) of Section Eleven.

 

- 42 -



--------------------------------------------------------------------------------

(vi) The entitlement of the Eligible Participant to the Deemed Participation
Match Contribution shall be subject to the vesting schedule set forth in
Paragraph A(vi) of Section Eleven.

 

F. Prospective Exclusion. From time to time, the Administrative Committee may,
in its sole discretion, determine that the inclusion of an Employee in the Plan
jeopardizes the ability of the Plan to continue to satisfy the requirements
under Section 201(2) of ERISA. In such an instance, the Administrative Committee
may direct the immediate distribution to such Employee of any vested amount in
his Company Contribution Accounts and Deferral Contribution Account.

 

- 43 -



--------------------------------------------------------------------------------

SECTION EIGHT

 

DISABILITY BENEFITS

 

A. Disability Retirement Benefits. If a Participant’s employment terminates by
reason of Total and Permanent Disability while in the employ of the Sponsoring
Company or an Affiliated Company, his Company Contribution Accounts shall fully
vest (except for his Deemed Participation Match Contribution Account which will
only be paid if the Participant has terminated employment after satisfying the
conditions described in Section Eleven A(vi)), and he shall be entitled to
receive benefits equal to the total amount in his Accounts in the Plan (except
for his Deemed Participation Match Contribution Account which will only be paid
if the Participant has terminated employment after satisfying the conditions
described in Section Eleven A(vi)), as determined in accordance with the
provisions of Paragraph A of Section Twelve hereof. Such benefits shall be paid
at the time and in the manner specified in Section Twelve of the Plan.

 

B. Determination of Disability. The Administrative Committee shall determine
whether a Participant has suffered a Total and Permanent Disability and its
determination in that respect shall be binding upon the Participant. In making
its determination, the Administrative Committee may (i) require the Participant
to submit to medical examinations by doctors selected by the Administrative
Committee or (ii) rely upon a determination

 

- 44 -



--------------------------------------------------------------------------------

that the Participant is entitled to disability benefits payable under Title II
of the Social Security Act, 42 U.S.C. 301 et. seq., or similar subsequent
section, as evidenced by a certificate of Social Security Insurance Award. The
provisions of this Section Eight shall be uniformly and consistently applied to
all Participants.

 

- 45 -



--------------------------------------------------------------------------------

SECTION NINE

 

RETIREMENT BENEFITS

 

If a Participant is employed by the Sponsoring Company or an Affiliated Company
on his Retirement Date, his Company Contribution Accounts shall fully vest at
that time (except for his Deemed Participation Match Contribution Account which
will only be paid if the Participant terminates employment after satisfying the
conditions described in Section Eleven A(vi)). If the Participant continues in a
Participating Company’s employ after his Retirement Date, he shall continue to
be eligible to reduce his Compensation under the Plan and to share in the
allocations of Company Contributions under the Plan until his actual retirement.
Upon retirement on or after attaining his Retirement Date, a Participant shall
be entitled to receive benefits equal to the total amount in his Accounts in the
Plan (except for his Deemed Participation Match Contribution Account which will
only be paid if the Participant terminates employment after satisfying the
conditions described in Section Eleven A(vi)) as determined in accordance with
the provisions of Paragraph A of Section Twelve hereof. Such benefits shall be
paid at the time and in the manner specified in Section Twelve of the Plan.

 

- 46 -



--------------------------------------------------------------------------------

SECTION TEN

 

DEATH BENEFITS

 

A. Death Benefits. Upon the death of a Participant who is employed by the
Sponsoring Company or an Affiliated Company at the time of his death, such
deceased Participant’s Company Contribution Accounts shall fully vest, (except
for his Deemed Participation Match Contribution Account which will only be paid
if the Participant dies after having satisfied the conditions described in
Section Eleven A(vi)) and his Beneficiary shall be entitled to receive benefits
equal to the total amount in the deceased Participant’s Accounts in the Plan
(except for his Deemed Participation Match Contribution Account which will only
be paid if the Participant dies after having satisfied the conditions described
in Section Eleven A(vi)) as determined in accordance with the provisions of
Paragraph A of Section Twelve hereof. Upon the death of a Participant who is not
employed by the Sponsoring Company or an Affiliated Company at the time of his
death, such deceased Participant’s Beneficiary shall be entitled to receive
benefits equal to the vested amount in the deceased Participant’s Accounts in
the Plan as determined in accordance with the provisions of Paragraph A of
Section Eleven. In either event, such benefits shall be paid at the time and in
the manner specified in Section Twelve of the Plan.

 

- 47 -



--------------------------------------------------------------------------------

B. Designation of Beneficiaries. Each Participant may designate one or more
Beneficiaries and contingent Beneficiaries by delivering a written designation
thereof over his signature to the Administrative Committee. A Participant may
designate different Beneficiaries at any time by delivering a new written
designation over his signature to the Administrative Committee. Any such
designation shall become effective only upon its receipt by the Administrative
Committee. The last effective designation received by the Administrative
Committee shall supersede all prior designations. A designation of a Beneficiary
shall be effective only if the designated Beneficiary survives the Participant.

 

C. Failure of Participant to Designate. If a Participant fails to designate a
Beneficiary, or if no designated Beneficiary survives the Participant, the
Participant shall be deemed to have designated the Beneficiaries then in effect
under the Group Term Life Insurance Plan of the Sponsoring Company or an
Affiliated Company, or, in the absence of any such valid designation, his
estate.

 

D. Beneficiaries’ Rights. Whenever the rights of a Participant are stated or
limited in the Plan, his Beneficiaries shall be bound thereby.

 

- 48 -



--------------------------------------------------------------------------------

SECTION ELEVEN

 

EMPLOYMENT TERMINATION BENEFITS

 

A. Vesting Rules.

 

(i) Vesting of Deferral Contribution Account. A Participant is always vested one
hundred percent (100%) in his Deferral Contribution Account.

 

(ii) Vesting in Company Contribution Accounts in special cases. In the event of
the termination of employment of a Participant due to death, incurrence of Total
and Permanent Disability or after attainment of his Retirement Date or a Change
in Control, such Participant shall be entitled to receive one hundred percent
(100%) of the amount in his Company Contribution Accounts (other than the Deemed
Participation Match Contribution Account which will only be payable if the
Participant terminates employment after having satisfied the conditions
described in Section Eleven A(vi)).

 

(iii) Vesting of Basic Match Contribution Account. In the event that the
Participant terminates employment for reasons or under circumstances other than
those set forth in subparagraph (ii) above, the vested status of the
Participant’s Basic Match Contribution Account will be based upon a five-year
vesting schedule wherein 20% of the balance of the Account will become vested
for each Year of Service commencing with the Participant’s initial date of hire
with the Sponsoring Company or an Affiliated Company.

 

- 49 -



--------------------------------------------------------------------------------

(iv) Vesting of Incremental Match Contribution Account. In the event that the
Participant terminates employment for reasons or under circumstances other than
those set forth in subparagraph (ii) above, the vested status of the
Participant’s Incremental Match Contribution Account will be based upon a
schedule wherein 10% of the balance of the Account will become vested for each
Year of Service commencing with the later of (i) the Participant’s initial date
of hire with the Sponsoring Company or an Affiliated Company or (ii) the
Participant’s Index Date.

 

(v) Vesting of Savings Plan Restoration Match Contribution Account. In the event
the Participant terminates employment for reasons or under circumstances other
than those set forth in subparagraph (ii) above, the vested status of
Participant’s Savings Plan Restoration Match Contribution Account will be based
upon a five-year vesting schedule wherein 20% of the balance of the Account will
become vested for each Year of Service commencing with the Participant’s initial
date of hire with the Sponsoring Company or an Affiliated Company.

 

(vi) Vesting of Deemed Participation Match Contribution Account. A Participant
will become vested in his Deemed Participation Match Contribution ledger account
on the

 

50



--------------------------------------------------------------------------------

later of (i) his attainment of his Retirement Date or (ii) the fifth (5th)
anniversary of the date of such Participant’s initial participation in the Plan.
If the Participant terminates employment for any reason prior to such Retirement
Date or prior to such fifth (5th) anniversary, the individual will have no
entitlement to receive any payments with respect to his Deemed Participation
Match Contribution.

 

(vii) Termination for Cause. Notwithstanding the above, in the event a
Participant’s employment is terminated “for cause” other than a termination
which occurs subsequent to a Change in Control, the Participant will not be
entitled to receive any payments from the Plan other than a payment relating to
his Deferral Contribution Account. For these purposes, the term “for cause”
shall mean any of the following in the judgement of the Administrative
Committee:

 

(a) any type of disloyalty to the Company, including, without limitation, fraud,
embezzlement, theft, or dishonesty in the course of a Participant’s employment
or business relationship with the Company; or

 

(b) conviction of a felony or other crime involving a breach of trust or
fiduciary duty owed to the Company; or

 

(c) unauthorized disclosure of trade secrets or confidential information of the
Company; or

 

- 51 -



--------------------------------------------------------------------------------

(d) a material breach of any agreement with the Company in respect of
confidentiality, non-disclosure, non-competition or otherwise; or

 

(e) any serious violation of Company policy that is materially damaging to the
Company’s interests.

 

B. Counting Years of Service. For purposes of this Section Eleven, all Years of
Service (whether or not continuous) shall be taken into account.

 

C. Forfeiture of Non-Vested Amount. The excess of (i) the amount in the Company
Contribution Accounts of a Participant whose termination of employment has
occurred, over (ii) the vested amount in such Company Contribution Accounts as
determined in accordance with the vesting schedules set forth in Paragraph A of
this Section Eleven (such difference being referred to herein as the “Non-Vested
Amount”) shall be forfeited upon the earlier of (i) the Participant’s receipt of
a distribution of his total vested Accounts under the Plan or (ii) the second
(2nd) anniversary following his termination of employment.

 

- 52 -



--------------------------------------------------------------------------------

SECTION TWELVE

 

PAYMENT OF BENEFITS

 

A. General. The Administrative Committee shall distribute the benefits payable
to a Participant (or, if applicable, his Beneficiary), pursuant to Paragraph B
of this Section Twelve upon such Participant’s termination of employment. The
amount of such distribution shall be equal to the vested balance (as provided in
Paragraph A of Section Eleven) in such Participant’s Accounts as of the
Valuation Date coincident with or immediately preceding the date on which the
distribution is made, supplemented, where applicable, by an amount representing
any amounts withheld from such Participant’s Compensation under Paragraph A of
Section Seven subsequent to such Valuation Date.

 

B. Distribution of Benefits. Upon a Participant’s death or his termination of
employment on or after a Change in Control, the Participating Company which
employed such Participant at such time shall pay such Participant (or, if
applicable, his Beneficiary) the benefits payable to him under Paragraph A of
this Section Twelve in one lump sum payment as soon as administratively
practicable after such event. In the event of a Total and Permanent Disability,
such lump-sum payment will be made at the earliest of (i) recovery from the
disability, (ii) death or (iii) attainment of age sixty-five (65).

 

- 53 -



--------------------------------------------------------------------------------

In the event of a termination of employment prior to January 1, 2001 for reasons
other than death, Change in Control or Total and Permanent Disability, such
lump-sum payment will be made in the month of January following the Plan Year in
which such termination of employment takes place. In the event of a termination
of employment on or after January 1, 2001, for any reason other than death,
Change in Control or Total and Permanent Disability, such lump-sum payment shall
be made as soon as administratively practicable after such event. However, if at
least one (1) year prior to his termination of employment for any reason other
than a Change of Control or Total and Permanent Disability, the Participant made
an irrevocable election in the manner specified by the Administrative Committee
or its delegate to receive his benefits under the Plan which are attributable to
Deferral Contributions, Basic Match Contributions and Incremental Match
Contributions with respect to one or more designated Plan Years in the form of
installment payments and such Participant had attained age forty-five (45) prior
to his termination of employment, such distribution shall instead be made in the
form of annual installment payments. The first payment shall be made as soon as
administratively practicable after such termination of employment and subsequent
payments shall be made in the month of February of each subsequent Plan Year.

 

- 54 -



--------------------------------------------------------------------------------

If a Participant elects distribution in the form of annual installment payments,
he shall further designate the period of time (either five (5) years or ten (10)
years) over which the installment payments are to be made. However, if the
Participant’s Accounts have an aggregate balance of less than Fifty Thousand
Dollars ($50,000) at the time any payment is to be made, the full remaining
vested balance in the Accounts will be paid to the Participant in a single lump
sum distribution. During the period such installment payments are being made,
the remaining balances in the Participant’s vested Accounts shall continue to be
invested at the direction of the Participant and credited with earnings or
losses in accordance with the provisions of Section Six of the Plan. If a
Participant incurs a Total and Permanent Disability after having commenced
receipt of benefits in installment form, payment of future installments shall be
suspended until the earlier of (i) recovery from the disability or (ii)
attainment of age sixty-five (65) at which time all suspended payments shall be
made in a lump sum.

 

If a Participant dies after having made an election to receive his distribution
in the form of installment payments but before the receipt of all of the
installment payments payable thereunder, the remaining installment payments
shall be paid to his Beneficiary for the remaining duration of the elected
installment period unless the Beneficiary requests payment in a lump-sum and the
Administrative Committee, in its sole discretion, grants such request.

 

- 55 -



--------------------------------------------------------------------------------

If a Participant dies after having elected to receive his distribution in the
form of installment payments but prior to receipt of any installment payments
payable thereunder, the benefits payable under Paragraph A of this Section
Twelve to such Participant’s Beneficiary shall be paid in one lump sum payment
as soon as administratively feasible following such Participant’s death.

 

The computation of the amount of any lump sum payment or the amount of any
installment payment shall be made by reference to the balances of the
Participant’s vested Accounts as of the date of the distribution. A
Participating Company making any distribution hereunder shall withhold from the
distribution any applicable payroll taxes or required income taxes.

 

C. In-Service Withdrawal. A Participant may elect to receive a distribution from
the Plan while still employed by the Sponsoring Company or an Affiliated Company
from the individual’s Deferral Contribution Account, vested Basic Match
Contribution Account or vested Incremental Match Contribution Account. Any such
in-service distribution must be made pursuant to an election initially made
prior to the Plan Year of the deferral to which the Deferral Contribution or
Matching Contributions relate. The distribution must be scheduled to commence no
less than two years

 

- 56 -



--------------------------------------------------------------------------------

after the end of the Plan Year in which such Deferral Contributions and/or
Matching Contributions are made. A separate distribution election can be made
each Plan Year with respect to all but not less than all of the combination of
all Deferral Contributions, Basic Match Contributions and Incremental Match
Contributions relating to such Plan Year.

 

The form and timing of the distribution of an in-service withdrawal for any Plan
Year may be amended or postponed one time only by giving the Administrative
Committee or its delegate written notice of such modified distribution date no
less than one year prior to the originally elected distribution date. Any such
deferred distribution must take place at least two Plan Years after the
originally scheduled distribution date.

 

Any distribution which is requested in the form of a lump-sum distribution will
be paid in the month of January of the year specified in the election form.
Alternatively, an in-service withdrawal can be paid in annual installments over
a two, three, four or five year period as specified in the election form. The
amount of the annual installment payment will be determined by dividing the
identified vested account balance components by the remaining installments
immediately prior to the payment.

 

In the event that the remaining amounts to be distributed in connection with the
installment form have an aggregate balance of less than $25,000 at the time any
payment is to be made, the

 

- 57 -



--------------------------------------------------------------------------------

full remaining amounts scheduled to be distributed to the Participant from the
Accounts will be paid to the Participant in a single lump sum distribution.
Scheduled annual installment payments will commence in the January of the year
specified in the election form.

 

If a Participant terminates employment due to death, a Change of Control or
Total and Permanent Disability prior to the scheduled withdrawal date, that
portion of the Participant’s Accounts which were scheduled to be paid in the
form of an in-service distribution will instead be paid in accordance with the
applicable provisions of Paragraph B above.

 

If a Participant terminates employment for any reason other than death, a Change
of Control or Total and Permanent Disability prior to the scheduled withdrawal
date, that portion of the Participant’s Accounts which were scheduled to be paid
in the form of an in-service distribution will instead be paid in January of the
Plan Year following the termination of employment in the form and in the manner
previously elected by the Participant.

 

D. Hardship Withdrawals. A Participant may request the Administrative Committee
to allow a hardship withdrawal from the Plan in the event of an unforeseeable
severe financial emergency. For these purposes, an unforeseeable severe
financial emergency must be a financial need arising from:

 

(i) The illness or accident of a Participant or a dependent of the Participant;

 

- 58 -



--------------------------------------------------------------------------------

(ii) A significant loss of the Participant’s property due to casualty; or

 

(iii) Any similar circumstances involving an immediate financial need which
arises out of events beyond the control of the participant and which may not be
relieved through other available resources of the Participant. The
Administrative Committee can grant or deny a Participant’s request for a
hardship withdrawal in its sole discretion and need not be consistent with
respect to similarly situated requests.

 

E. Benefits of Persons Who Cannot Be Located. If the Administrative Committee
determines in good faith that a Participant or Beneficiary entitled to receive a
benefit payment hereunder cannot be located, the Administrative Committee shall
nevertheless give written notice to such person of the fact that such benefit
payment is payable to him under the Plan. Such written notice shall be given by
United States mail to the person entitled to the benefit payment (according to
the records of the Plan) at the last known address of such person. In addition,
the Administrative Committee shall use such other means as are reasonably
available to it in order to ascertain the location of such person. If such
Participant or Beneficiary makes no claim for such benefit payment before the
earlier of (i) a period of

 

- 59 -



--------------------------------------------------------------------------------

two (2) years after the giving of such written notice or (ii) the termination of
the Plan, then the Administrative Committee shall declare a forfeiture of the
benefits otherwise payable to such person, provided such person has not yet been
located.

 

F. Distribution for Minor Beneficiary. In the event a distribution is to be made
to a minor, then the Administrative Committee may, in its sole discretion,
direct that such distribution be paid to the legal guardian, or if none, to a
parent of such Beneficiary or a responsible adult with whom the Beneficiary
maintains his residence, or to the custodian for such Beneficiary under the
Uniform Gift to Minors Act or Gift to Minors Act, if such is permitted by the
laws of the state in which said Beneficiary resides. Such a payment to the legal
guardian or parent of a minor Beneficiary shall fully discharge the
Participating Company and Plan from further liability on account thereof.

 

- 60 -



--------------------------------------------------------------------------------

SECTION THIRTEEN

 

BENEFIT CLAIMS PROCEDURE

 

A. Claims for Benefits. Any claim for benefits under the Plan shall be made in
writing to the Administrative Committee. If such claim for benefits is wholly or
partially denied, the Administrative Committee shall, within ninety (90) days
after receipt of the claim, notify the Participant or Beneficiary of the denial
of the claim. Such notice of denial shall (i) be in writing, (ii) be written in
a manner calculated to be understood by the Participant or Beneficiary, and
(iii) contain (a) the specific reason or reasons for denial of the claim, (b) a
specific reference to the pertinent Plan provisions upon which the denial is
based, (c) a description of any additional material or information necessary to
perfect the claim, along with an explanation of why such material or information
is necessary, and (d) an explanation of the claim review procedure as set forth
in this Section Thirteen.

 

B. Request for Review of Denial. Within sixty (60) days after the receipt by a
Participant or Beneficiary of a written notice of denial of the claim, or such
later time as shall be deemed reasonable taking into account the nature of the
benefit subject to the claim and any other attendant circumstances, the
Participant or Beneficiary may file a written request with the Administrative
Committee that it conduct a full and fair review of the denial of the claim for
benefits.

 

- 61 -



--------------------------------------------------------------------------------

C. Decision on Review of Denial. The Administrative Committee shall deliver to
the Participant or Beneficiary a written decision on the claim within sixty (60)
days after the receipt of the aforesaid request for review. Such decision shall
(i) be written in a manner calculated to be understood by the Participant or
Beneficiary, (ii) include the specific reason or reasons for the decision, and
(iii) contain a specific reference to the pertinent Plan provisions upon which
the decision is based.

 

- 62 -



--------------------------------------------------------------------------------

SECTION FOURTEEN

 

INALIENABILITY OF BENEFITS

 

The right of any Participant or Beneficiary to any benefit or payment under the
Plan shall not be subject to voluntary or involuntary transfer, alienation, or
assignment, and, to the fullest extent permitted by law, shall not be subject to
attachment, execution, garnishment, sequestration, or other legal or equitable
process. In the event a Participant or Beneficiary who is receiving or is
entitled to receive benefits under the Plan attempts to assign, transfer or
dispose of such right, or if an attempt is made to subject said right to such
process, such assignment, transfer or disposition shall be null and void.

 

- 63 -



--------------------------------------------------------------------------------

SECTION FIFTEEN

 

AMENDMENT OF THE PLAN

 

The Sponsoring Company may amend the Plan at any time, and from time to time,
with respect to both Participants who are employed by the Sponsoring Company and
Participants who are employed by any Participating Company, pursuant to written
resolutions of the Board of Directors of the Sponsoring Company or, to the
extent it has delegated such authority, pursuant to written resolutions of the
Administrative Committee. No such amendment, however, shall have the effect of
reducing any then nonforfeitable percentage of benefits of any Participant as
computed in accordance with the vesting schedule under Paragraph A of Section
Eleven of the Plan. Notwithstanding the foregoing provisions of this Plan, the
Sponsoring Company may provide for distribution of some or all of the Accounts
established in connection with the Plan if legal counsel for the Sponsoring
Company renders a written opinion that such distribution is required to enable
the Plan to qualify for exemption from the requirements of Parts 2-4 of Title I
of ERISA or as otherwise required by applicable law.

 

- 64 -



--------------------------------------------------------------------------------

SECTION SIXTEEN

 

PERMANENCY OF THE PLAN

 

The Sponsoring Company reserves the right to terminate the Plan with respect to
any and all the Participating Companies.

 

If the Board of Directors of the Sponsoring Company determines to terminate the
Plan completely with respect to any or all Participating Companies, the Plan
shall be terminated with respect to such Participating Company as of the date
specified in resolutions of such Board of Directors of the Sponsoring Company
delivered to the Administrative Committee. Upon such termination or partial
termination of the Plan, after payment of all expenses and proportional
adjustment of the Accounts of the Participants affected by such termination to
reflect expenses, profits or losses, and allocations of any previously
unallocated amounts to the date of termination, the Participants affected by
such termination shall be entitled to receive the vested amounts then credited
to their respective Accounts in the Plan. The Administrative Committee shall
make payment of such amounts in cash.

 

Upon the termination or partial termination of the Plan, the right of each
Participant affected by such termination to the vested amount credited to his
Accounts at such time shall be nonforfeitable without reference to any formal
action on the part of the Administrative Committee or the Participating Company
employing such Participant.

 

- 65 -



--------------------------------------------------------------------------------

SECTION SEVENTEEN

 

STATUS OF EMPLOYMENT RELATIONS

 

The adoption and maintenance of the Plan shall not be deemed to constitute a
contract between any Participating Company and its Employees or to be
consideration for, or an inducement or condition of, the employment of any
person. Nothing herein contained shall be deemed (i) to give to any Employee the
right to be retained in the employ of a Participating Company; (ii) to affect
the right of a Participating Company to discipline or discharge any Employee at
any time; (iii) to give a Participating Company the right to require any
Employee to remain in its employ; (iv) to affect any Employee’s right to
terminate his employment at any time; or (v) to confer the right to receive any
Compensation in any form.

 

- 66 -



--------------------------------------------------------------------------------

SECTION EIGHTEEN

 

FUNDING

 

No assets of the Participating Companies shall be set aside, earmarked or placed
in trust or escrow for the benefit of any Participant to fund any obligation of
any Participating Company which may exist under this Plan; provided, however,
that the Sponsoring Company shall establish a grantor trust designated as the
“Chiquita Brands International, Inc. Capital Accumulation Plan Trust” to hold
assets to secure the obligations to the Participants under this Plan (except for
Deemed Participation Match Contribution) provided that neither the establishment
nor the maintenance of the Trust results in the Plan being “funded” for purposes
of the Internal Revenue Code. Except to the extent provided through the Trust,
all payments to a Participant or Beneficiary under this Plan shall be made out
of the general revenue of the Sponsoring Company or the Participating Company
which employed the Participant to which such benefits were attributable, and the
right to such payments by the Participant or Beneficiary shall be solely that of
an unsecured general creditor of the Sponsoring Company and the relevant
Participating Company. If the Sponsoring Company or other Participating Company
makes a direct payment of a benefit to a Participant or Beneficiary, it shall be
entitled to reimbursement for such amount from the Trust.

 

- 67 -



--------------------------------------------------------------------------------

SECTION NINETEEN

 

APPLICABLE LAW

 

The Plan shall be construed, regulated, interpreted and administered under and
in accordance with the laws of the State of Ohio, to the extent not preempted by
ERISA.

 

- 68 -



--------------------------------------------------------------------------------

SECTION TWENTY

 

ADOPTION OF PLAN BY AFFILIATED COMPANIES

 

Any Affiliated Company, whether or not presently existing, may be designated by
the Administrative Committee of the Sponsoring Company as a Participating
Company under this Plan and a party to any trust established in connection with
the Plan. Any such Affiliated Company which is deemed to have adopted the Plan
pursuant to action taken by the Administrative Committee of the Sponsoring
Company as provided above shall thereafter be included within the meaning of the
term “Participating Company” when used in the Plan.

 

- 69 -